DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andy Schofield on 5/28/2021.
The application has been amended as follows: 
Claim 1 (Amended) A method, comprising:
receiving, by a first resistance variable memory device comprising a plurality of self-selecting memory cells, a command to operate the resistance variable memory device in a first mode or a second mode; 
operating the resistance variable memory device in the first mode or the second mode based, at least in part, on the received command to perform, in the first mode, a read operation or a write operation, or both, or, in the second mode, a compute operation to modify data stored in a set of self-selecting memory cells of the resistance variable memory device by removing data from at least one column of a data object stored in the set of self-selecting memory cells; [[and]] 
first processing unit resident on the resistance variable memory device, the compute operation based, at least in part, on a determination that the resistance variable memory device is operating in the second mode;
determining, by the first processing unit that at least a portion of the data is stored in a set of memory cells of a second resistance variable memory device comprising a second processing unit;
requesting, by the first processing unit, the data from the second resistance variable memory device; and 
causing, by the first processing unit, performance of an operation to modify the data stored in the set of memory cells of the second resistance variable memory device based, at least in part, on receipt of the second command.  
	Claim 2 (Cancelled).
		Claim 7 (Amended) An apparatus, comprising:
		a first processing unit resident on a first resistance variable memory device that comprises a plurality of self-selecting memory cells[[,]] and
		a second processing unit resident on a second resistance variable memory device, wherein the first processing unit is configured to:
			receive a first command to cause the first resistance variable memory device to operate in a first mode in which the first resistance variable memory device performs a read operation, or write operation, or both; 
first resistance variable memory device to operate in a second mode in which the first resistance variable memory device performs a compute operation; [[and]]
cause performance of an operation to modify data stored in a set of self-selecting memory cells of the first resistance variable memory device;
			determine that the data is stored in a set of memory cells of the second resistance variable memory device;
			request the data from the second resistance variable memory device; and
			cause performance of an operation to modify the data stored in the set of memory cells of the second resistance variable memory device based, at least in part, on receipt of the second command by removing at least one column of data from a data object stored in the set of self-selecting memory cells based, at least in part, on receipt of the second command.
		Claim 11 (Amended) The apparatus of claim 7, wherein the processing unit is configured to perform the operation to modify the data by removing 
		Claim 13 (Cancelled).
		Claim 14 (Amended) A system, comprising:
		a host;
		a controller coupled to the host;
a first processing unit resident on a first resistance variable memory device among the plurality of resistance variable memory devices is 
			receive signaling indicative of operation of the first resistance variable memory device on which the first processing unit is resident in a first mode or a second mode;
responsive to the signaling, cause the first resistance variable memory device on which the first processing unit is resident to operate in the first mode or the second mode; [[and]]
			cause the first resistance variable memory device on which the first processing unit is resident to perform a memory operation to remove data from a data object stored in a set of self-selecting memory cells of at least one resistance variable memory device among the plurality of memory devices in response to the received signaling being indicative of operation of the first resistance variable memory device on which the first processing unit is resident in the second mode;
			determine that the data object is stored in a set of memory cells of a second resistance variable memory device;
			request the data from the second resistance variable memory device; and
cause performance of an operation to modify the data object stored in the set of memory cells of the second resistance variable memory device based, at least in part, on receipt of the second command.
					Allowable Subject Matter
Claim(s) 1, 3-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 7 and 14; in brief and saliently: A method, comprising: receiving, by a first resistance variable memory device comprising a plurality of self-selecting memory cells, a command to operate the resistance variable memory device in a first mode or a second mode; operating the resistance in the second mode, a compute operation to modify data stored in a set of self-selecting memory cells of the resistance variable memory device by removing data from at least one column of a data object stored in the set of self-selecting memory cells; performing, using a first processing unit resident on the resistance variable memory device, the compute operation based, at least in part, on a determination that the resistance variable memory device is operating in the second mode; determining, by the first processing unit that at least a portion of the data is stored in a set of memory cells of a second resistance variable memory device comprising a second processing unit; requesting, by the first processing unit, the data from the second resistance variable memory device; and causing, by the first processing unit, performance of an operation to modify the data stored in the set of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827